Citation Nr: 0943836	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury, to include whether injuries received as a result of a 
motor vehicle accident on January 28, 2001, were the result 
of willful misconduct.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel
INTRODUCTION

The appellant had active duty from November 1996 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.  The appellant sustained cervical fractures and other 
injuries in a January 28, 2001, motor vehicle accident while 
he was on active duty.  

2.  The competent evidence of record shows that the cervical 
fractures and other injuries the appellant incurred in a 
January 28, 2001, motor vehicle accident were the result of 
his own willful misconduct.  


CONCLUSION OF LAW

The service connection claim for residuals of a neck injury 
is barred by law.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent law and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  

Section 105 creates a presumption of service connection for 
injuries that occur during active duty unless a preponderance 
of the evidence establishes that the injury was the result of 
the person's own willful misconduct.  See Thomas v. 
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

"Willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action.... It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. §§ 3.1(n) (2009); Daniels v. 
Brown, 9 Vet. App. 348, 350-51 (1996).  

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in 
pertinent part, as follows:

The simple drinking of alcoholic beverage is not of 
itself willful misconduct.... If, in the drinking 
of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will 
be considered the result of the person's willful 
misconduct.

The provisions of 38 C.F.R. § 3.301(d) further state that 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  

Factual Summary

Private treatment records show that the appellant presented 
for emergency medical care on January 28, 2001, while he was 
on active duty, having been injured in a rollover motor 
vehicle accident.  He sustained injuries to his right 
forearm, left knee, a pulmonary contusion, as well as 
multiple cervical fractures.  His blood alcohol content was 
recorded as 237mg/dl.  

The report of a Line of Duty investigation that was completed 
by the Army in April 2001 notes that the appellant had no 
recollection of the accident.  The report states that the 
appellant was intoxicated while driving his vehicle, his 
blood alcohol level being well above the legal limit.  The 
Army officer who completed the investigation determined that 
the appellant's injury was not in the line of duty and was 
due to his own misconduct.  

Analysis

The record reflects that the appellant was treated for severe 
injuries, including multiple cervical fractures, following a 
motor vehicle accident on January 28, 2001.  The private 
treatment records, and the Service Department Line of Duty 
investigation report which was based in part on those 
treatment records, indicate that the appellant was 
intoxicated well above the legal limit at the time of the 
accident.  At the time of a hearing at the RO in May 2006, 
the appellant admitted that he had no recollection of the 
accident.  He testified, however, that he had been to a Super 
Bowl party on the day of the accident.  The appellant denied 
ever passing out or experiencing problems blacking out with 
drinking and driving prior to the accident.  

The appellant primarily asserts, as he testified at his 
hearing, that he was not charged with driving under the 
influence (DUI) as a result of the accident and that he was 
exhausted after working earlier that day.  He argues, in 
effect, that those factors should weigh in his favor.  

Although the Board finds the appellant's hearing testimony 
credible, the private treatment records and the Army's Line 
of Duty determination both indicate that he was under the 
influence of alcohol at the time of the accident.  Those 
records weigh strongly in favor of a finding that any 
residuals resulting from the January 28, 2001, motor vehicle 
accident were due to the appellant's excessive use of 
alcoholic beverages.  A police report that was prepared at 
the time of the accident does not mention alcohol, stating 
only that citations were "Pending."  

On this record, the Board finds, by a preponderance of the 
evidence, that the appellant's cervical fractures, incurred 
on January 28, 2001, were proximately due to the appellant's 
excessive alcohol usage.  The Board also finds that the 
evidence shows that the appellant's use of alcohol on that 
date was to enjoy its intoxicating effects.  He testified 
that he had been to a Super Bowl party prior to the accident.  

Therefore, the Board finds that the appellant's cervical 
fractures were not incurred in the line of duty, as a result 
of his abuse of alcohol and willful misconduct.  38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

Accordingly, service connection for residuals of a neck 
injury sustained in the January 28, 2001, motor vehicle 
accident is precluded by law.  

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a pre-adjudicatory RO letter in November 2002 
advised the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The notice was deficient as the 
appellant was not specifically advised to submit all evidence 
and information in his possession, and he was not provided 
the criteria for establishing a disability rating and an 
effective date for the award of benefits after the initial 
AOJ adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudications.  Because 
the Board has determined that service connection for 
residuals of cervical fractures is precluded by law, no 
prejudice accrues to this claim.  As the claim is denied, the 
failure to provide the appellant timely notice of the 
criteria for establishing a disability rating and effective 
date of award is non-prejudicial as the issues are moot.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service treatment and pertinent personnel records and all 
private treatment records identified by the appellant as 
capable of substantiating the claims.  

Significantly, the appellant and the representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  


ORDER

Service connection for residuals of a neck injury is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


